DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 08/30/2019, 01/13/2021, and 04/16/2021. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to applications dated 09/21/2017 and 12/11/2017.

Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,402,646. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an unmanned aerial vehicle that collects images, identifies pixel accuracy, and autonomously avoids landing when there is an obstruction in the landing zone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,395,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an unmanned aerial vehicle that collects images, identifies pixel accuracy, and autonomously avoids landing when there is an obstruction in the landing zone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman US 2016/0122038 in view of Byrne US 2010/0305857 in view of Eyhorn US 2018/0357909.
As per claim 1, A method for operating an unmanned aerial vehicle, the method comprising: 
locating, by at least one imaging device provided on the unmanned aerial vehicle, a target marker on a surface beneath the unmanned aerial vehicle; (Fleischman paragraph 0005 discloses, “The landing platform may comprise first and second optical markers.  The first optical marker may be larger than the second optical marker.  The landing system may further comprise an unmanned aerial vehicle.”)
defining a landing area based at least in part on at least a portion of the target marker, wherein the landing area comprises a geometric shape defined with respect to the portion of the target marker;  (Fleischman paragraph 0011 discloses, “In certain embodiments, a landing platform comprises a landing area.  The landing area may be capable of supporting one or more 
causing the unmanned aerial vehicle to descend toward the surface beneath the unmanned aerial vehicle; (Fleischman paragraph 0036 discloses, “Moreover, unique optical markers and/or images can be configured to be of relative sizes and/or scaled such that as the UAV descends it can optically detect the relative sizes of optical markers and/or images as they come into the imager's field of view.”)
capturing, by the at least one imaging device, a first image including at least a portion of the surface beneath the unmanned aerial vehicle, wherein the first image is captured while the unmanned aerial vehicle is descending toward the surface beneath the unmanned aerial vehicle; (Fleischman paragraph 0036 discloses, “Moreover, unique optical markers and/or images can be configured to be of relative sizes and/or scaled such that as the UAV descends it can optically detect the relative sizes of optical markers and/or images as they come into the imager's field of view.”)
capturing, by the at least one imaging device, a second image including at least a portion of the surface beneath the unmanned aerial vehicle, wherein the second image is captured while the unmanned aerial vehicle is descending toward the surface beneath the unmanned aerial vehicle; (Fleischman paragraph 0005 discloses, “When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.” And paragraph 0005 discloses, “When further executed, the computer-executable instructions may cause the hardware processor 
determining disparities between pixels corresponding to at least a plurality of points depicted in the first image and pixels corresponding to at least the plurality of points depicted in the second image; (Byrne paragraph 0044 teaches, “FIG. 4 shows a flow chart of a method in accordance with one embodiment of the invention.  At 410, the computational system acquires a first image and the associated position and orientation data from the IMU and at 412, the computational system acquires a second image and the associated position and orientation data from the IMU.  At 410 and 412, the computational system, as part of the image acquisition process, can perform image correction or compensation, to correct for image defects, such as lens distortion.  At 414, the computational system compares the first image and the second image to hypothesize matching pixels--to determine which pixels in the second image correspond to pixels in the first image.  In one embodiment of the invention, the computational system can perform feature detection by convolving the two images using steerable filters or wavelet filters to identify feature edges at various orientations and scales.  Next, the computational system can use phase correlation to process the convolved image data and determine corresponding pixels from one image frame to the next.  At 416, for each pixel in the second image, the pixel motion is determined and based upon the pixel motion, an estimate of the time to collision (TTC) .tau.  and a TTC uncertainty can be determined.  For each pixel in the second image, an estimate of the time to collision (TTC) value (.tau.) and an uncertainty value (.sigma.) is determined and associated with that pixel.  The pixel data and the time to collision values associated with that pixel can be stored in a database or predefined data structure in memory.”)
The UAV computing system may further pass the one or more images through a contrast, and/or sharpness filter or other image processing algorithms to enhance the detection of the markers, reduce the size of the image, reduce noise, or for other reasons advantageous to additional image processing.”)
detecting at least one airborne obstruction above at least a portion of the landing area based at least in part on the reconstruction; (Fleischman paragraph 0073 discloses, “Three dimensional reconstruction of the environment from imagery may also be capable of identifying dynamic obstacles and/or hazards in real- or near-time to enhance the visual landing process.”) and 
in response to detecting the at least one airborne obstruction, causing the aerial vehicle to stop descending toward the surface beneath the unmanned aerial vehicle. (Fleischman paragraph 0073 discloses, “The UAV computing system may dynamically avoid objects and/or hazards based on the constructed three-dimensional map.”) and (Eyhorn paragraph 0057 teaches, “In some implementations, the methods can include determining that an object is within a threshold distance of a landing pad associated with the ADLD, and the second data can include instructions for the drone to stop an approach to the landing pad.” And paragraph 0096 teaches, “For example, if the ADLD detects an object within a safety area, the ADLD can instruct a descending drone to stop an approach to the landing pad.”)
Fleischman discloses an optically assisted landing of autonomous unmanned aircraft system and method. Fleischman does not disclose determining disparities between pixels. 
As per claim 6, A method comprising: 
capturing a first image by at least one imaging device provided aboard an aerial vehicle, wherein a field of view of the at least one imaging device includes at least one surface at a first location; (Fleischman paragraph 0005 discloses, “The landing platform may comprise first and second optical markers.  The first optical marker may be larger than the second optical marker.  The landing system may further comprise an unmanned aerial vehicle.”)
capturing a second image by the at least one imaging device; (Fleischman paragraph 0005 discloses, “When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.” And paragraph 0005 discloses, “When further executed, the computer-executable instructions may cause the hardware processor to access a second image captured by the electronic camera, wherein the second image is of the second optical marker.”)
defining a first operating area for performance of an evolution by the aerial vehicle with respect to the at least one surface based at least in part on at least one of the first image or the second image; (Byrne paragraph 0044 teaches, “FIG. 4 shows a flow chart of a method in accordance with one embodiment of the invention.  At 410, the computational system acquires a first image and the associated position and orientation data from the IMU and at 412, the as part of the image acquisition process, can perform image correction or compensation, to correct for image defects, such as lens distortion.  At 414, the computational system compares the first image and the second image to hypothesize matching pixels--to determine which pixels in the second image correspond to pixels in the first image.  In one embodiment of the invention, the computational system can perform feature detection by convolving the two images using steerable filters or wavelet filters to identify feature edges at various orientations and scales.  Next, the computational system can use phase correlation to process the convolved image data and determine corresponding pixels from one image frame to the next.  At 416, for each pixel in the second image, the pixel motion is determined and based upon the pixel motion, an estimate of the time to collision (TTC) .tau.  and a TTC uncertainty can be determined.  For each pixel in the second image, an estimate of the time to collision (TTC) value (.tau.) and an uncertainty value (.sigma.) is determined and associated with that pixel.  The pixel data and the time to collision values associated with that pixel can be stored in a database or predefined data structure in memory.”)
determining a first plurality of pixel disparities between a first plurality of pixels of the first image and a second plurality of pixels of the second image, wherein at least some of the first plurality of pixels of the first image correspond to points of the first operating area depicted within the first image, and wherein at least some of the second plurality of pixels correspond to the points of the first operating area depicted within the second image; (Byrne paragraph 0044 teaches, “FIG. 4 shows a flow chart of a method in accordance with one embodiment of the invention.  At 410, the computational system acquires a first image and the associated position and orientation data from the IMU and at 412, the computational system acquires a second image as part of the image acquisition process, can perform image correction or compensation, to correct for image defects, such as lens distortion.  At 414, the computational system compares the first image and the second image to hypothesize matching pixels--to determine which pixels in the second image correspond to pixels in the first image.  In one embodiment of the invention, the computational system can perform feature detection by convolving the two images using steerable filters or wavelet filters to identify feature edges at various orientations and scales.  Next, the computational system can use phase correlation to process the convolved image data and determine corresponding pixels from one image frame to the next.  At 416, for each pixel in the second image, the pixel motion is determined and based upon the pixel motion, an estimate of the time to collision (TTC) .tau.  and a TTC uncertainty can be determined.  For each pixel in the second image, an estimate of the time to collision (TTC) value (.tau.) and an uncertainty value (.sigma.) is determined and associated with that pixel.  The pixel data and the time to collision values associated with that pixel can be stored in a database or predefined data structure in memory.”)
determining whether the first operating area includes at least one obstruction based at least in part on the first plurality of pixel disparities; (Fleischman paragraph 0073 discloses, “Three dimensional reconstruction of the environment from imagery may also be capable of identifying dynamic obstacles and/or hazards in real- or near-time to enhance the visual landing process.”)  and 
in response to determining that the first operating area includes the at least one obstruction, suspending the evolution of the aerial vehicle. (Fleischman paragraph 0073 discloses, “The UAV computing system may dynamically avoid objects and/or hazards based on 
As per claim 18, A method comprising: 
capturing a first image by a first imaging device aboard an unmanned aerial vehicle at a first time; (Fleischman paragraph 0005 discloses, “When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.” And paragraph 0005 discloses, “When further executed, the computer-executable instructions may cause the hardware processor to access a second image captured by the electronic camera, wherein the second image is of the second optical marker.”)
capturing a second image by a second imaging device aboard the unmanned aerial vehicle at approximately the first time; (Fleischman paragraph 0005 discloses, “When executed, the computer-executable instructions may cause the hardware processor to access a first image captured by the electronic camera, wherein the first image is of the first optical marker.” And paragraph 0005 discloses, “When further executed, the computer-executable instructions may cause the hardware processor to access a second image captured by the electronic camera, wherein the second image is of the second optical marker.”)
determining a first plurality of pixel disparities between the first image and the second image according to at least one of: an optical flow algorithm; (Byrne paragraph 0044 teaches, as part of the image acquisition process, can perform image correction or compensation, to correct for image defects, such as lens distortion.  At 414, the computational system compares the first image and the second image to hypothesize matching pixels--to determine which pixels in the second image correspond to pixels in the first image.  In one embodiment of the invention, the computational system can perform feature detection by convolving the two images using steerable filters or wavelet filters to identify feature edges at various orientations and scales.  Next, the computational system can use phase correlation to process the convolved image data and determine corresponding pixels from one image frame to the next.  At 416, for each pixel in the second image, the pixel motion is determined and based upon the pixel motion, an estimate of the time to collision (TTC) .tau.  and a TTC uncertainty can be determined.  For each pixel in the second image, an estimate of the time to collision (TTC) value (.tau.) and an uncertainty value (.sigma.) is determined and associated with that pixel.  The pixel data and the time to collision values associated with that pixel can be stored in a database or predefined data structure in memory.”) or 
a stereo matching algorithm; (Byrne paragraph 0085 teaches, “This performance metric is widely used in the evaluation of stereo algorithms and is adapted here for evaluation of time to collision.”)
identifying at least a first ground location that does not include at least one ground obstruction based at least in part on at least some of the first plurality of pixel disparities; 
causing a descent of the unmanned aerial vehicle toward the first ground location; (Eyhorn paragraph 0057 teaches, “In some implementations, the methods can include determining that an object is within a threshold distance of a landing pad associated with the ADLD, and the second data can include instructions for the drone to stop an approach to the landing pad.” And paragraph 0096 teaches, “For example, if the ADLD detects an object within a safety area, the ADLD can instruct a descending drone to stop an approach to the landing pad.”)
capturing a third image by the first imaging device at a second time, wherein the second time follows the first time; (Fleischman paragraph 0006 discloses, “The method may further comprise determining a third position of the unmanned aerial vehicle relative to the second optical marker based at least in part on the accessed second image.  The method may further comprise providing second instructions to the unmanned aerial vehicle to change from the determined third position to a fourth position.” Whilst in the third position the art of record captures an image and thus is the third image.)
capturing a fourth image by the second imaging device at approximately the second time; (Fleischman paragraph 0006 discloses, “The method may further comprise determining a third position of the unmanned aerial vehicle relative to the second optical marker based at least in part on the accessed second image.  The method may further comprise providing second instructions to the unmanned aerial vehicle to change from the determined third position to a Whilst in the fourth position the art of record captures an image and thus is the fourth image) 
determining a second plurality of pixel disparities between the third image and the fourth image according to at least one of: (Fleischman paragraph 0006 discloses, “The method may further comprise determining a third position of the unmanned aerial vehicle relative to the second optical marker based at least in part on the accessed second image.  The method may further comprise providing second instructions to the unmanned aerial vehicle to change from the determined third position to a fourth position.”)
the optical flow algorithm;(Byrne paragraph 0016 teaches, “Flow divergence methods rely on the observation that objects on a collision course with a monocular image sensor exhibit expansion or looming, such that an obstacle projection grows larger on the sensor as the collision distance closes”) or 
the stereo matching algorithm; (Byrne paragraph 0085 teaches, “This performance metric is widely used in the evaluation of stereo algorithms and is adapted here for evaluation of time to collision.”)
identifying at least one airborne obstruction based at least in part on at least some of the second plurality of pixel disparities; (Fleischman paragraph 0073 discloses, “Three dimensional reconstruction of the environment from imagery may also be capable of identifying dynamic obstacles and/or hazards in real- or near-time to enhance the visual landing process.”)  and 
in response to identifying the at least one airborne obstruction, halting the descent of the unmanned aerial vehicle. (Fleischman paragraph 0073 discloses, “The UAV computing system may dynamically avoid objects and/or hazards based on the constructed three-dimensional map.”) and (Eyhorn paragraph 0057 teaches, “In some implementations, the methods can include 
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661